Citation Nr: 1606485	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-35 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from January 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 
The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a TDIU due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

In the instant case, the Veteran filed a claim for a TDIU in July 2009.  Service connection has been established for gastritis with gastroesophageal reflux disease and hiatal hernia at 60 percent disabling; and depressive disorder with sleep problem at 30 percent disabling, with a combined rating of 70 percent.  As such, he has met the percentage requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).

During the November 2015 Board hearing, the Veteran asserted that he was unable to engage in substantially gainful employment.  He indicated that he had worked in an administrative role overlooking multiple construction projects, and that his duties required that he visit multiple sites daily.  He described that his gastrointestinal disability was so severe that he would experience chronic nausea, vomiting, and diarrhea, which was unpredictable and which resulted in his absence from duty for extended periods of time.  He added that this was the only type of employment he had since separating from service.  His assertions were reiterated by his spouse in September 2009 and December 2012 lay statements, as well as during the Board hearing. 

In a November 2014 correspondence, C.A.B., M.D., who has treated the Veteran's gastrointestinal disability for many years (see Board Hearing Transcript at 2), stated that the Veteran was said to be unable to gain or maintain "sustainful" employment, to include sedentary employment.  It was also indicated that his condition was not likely to improve.  Dr. C.A.B. provided a similar statement in December 2014, emphasizing that the Veteran's gastrointestinal disability required chronic medical therapy.  

However, a review of a Disability Report completed by the Veteran in support of a 2008 claim for Social Security Administration disability benefits shows that he indicated that the illnesses, injuries, or conditions that limited his ability to work included multiple myeloma, peripheral neuropathy, diabetes, and high blood pressure.  In a July 2008 letter, Dr. C.A.B. opined that the Veteran's non-service-connected illnesses (multiple myeloma and severe peripheral neuropathy) rendered him totally disabled and unable to perform the current duties required by his job.  Similarly, in an August 2008 letter, H. T. C., M.D., opined that the Veteran was considered totally disabled because of his chronic illnesses, which included multiple myeloma and severe peripheral neuropathy.  A letter from R. R. H., M.D., M.P.H., dated in September 2008, shows that the Veteran was said to be totally and permanently disabled because of continuing difficulty with progressive peripheral neuropathy, memory dysfunction, chronic anemia, balance and gait difficulties with frequent falling, partial left eye vision loss, and chest wall and abdominal pain.  A letter from Bayside Physicians Group dated in December 2008 shows that the Veteran was said to have irreversible and permanent damage and lifelong disability due to muscle weakness and peripheral neuropathy.  A Social Security Administration Disability Determination and Transmittal form dated in December 2008 shows that the Veteran was deemed to be disabled due to peripheral neuropathy and malignant melanoma.

The Veteran's most recent VA esophageal examination was conducted in December 2011, wherein he was diagnosed with gastroesophageal reflux disease, hiatal hernia, and gastritis.  His disability was said to impact his ability to work due to constant nausea, vomiting, and heartburn symptoms.  His history of multiple myeloma with bone marrow transplant and related chemotherapy were also noted.

In light of the multiple opinions of record suggesting various causes for the Veteran's total disability, and given that it has been more than five years since the most recent VA examination assessing the extent of his service-connected disabilities, the Board finds that additional development is required prior to further adjudication of this matter.  In this regard, a Social Industrial Survey would be of considerable help in resolving this issue.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (finding that the need for a combined-effects medical examination report or opinion in a multiple-disability TDIU claim is to be determined on a case-by-case basis).  Updated VA outpatient records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities (gastritis with gastroesophageal reflux disease and hiatal hernia and depressive disorder with sleep problem) on his ordinary activities, to include his employability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review. 

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A comprehensive rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




